5/23/2020                                                                      Craig Entered
                                           Case 9:18-cv-80176-BB Document 550-29     Wright - Looking
                                                                                                  on the Other Way
                                                                                                      FLSD      Docket 06/01/2020 Page 1 of 9

                                                                                                                            HOME        ABOUT     BLOG



            Blog > Law & Regulation
                                                                                                                                 ARCHIVES
                                                                                                                                 May 2020
                                                                                                                                 April 2020
                                                                                                                                 March 2020
                                                                                                                                 February 2020
                                                                                                                                 January 2020
                                                                                                                                 December 2019
                                                                                                                                 November 2019
                                                                                                                                 October 2019
                                                                                                                                 September 2019
                                                                                                                                 August 2019
                                                                                                                                 July 2019
                                                                                                                                 June 2019
                                                                                                                                 May 2019
                                                                                                                                 April 2019
                                                                                                                                 March 2019
                                                                                                                                 February 2019
                                                                                                                                 January 2019
                                                                                                                                 December 2018
                                                                                                                                 November 2018
                                                                                                                                 October 2018
                                                                                                                                 September 2018
                                                                                                                                 August 2018
            Looking the Other Way                                                                                                July 2018
            By Craig Wright      | 17 Jan 2020 | Alternative Coins & Systems                                                     June 2018
                                                                                                                                 July 2017
                                                                                                                                 June 2017
            Not everything of my story is good and positive, but it is not the one my detractors make
                                                                                                                                 May 2017
            out either. In creating Bitcoin and all the derivative systems, I can be said to have looked
                                                                                                                                 May 2016
            away from a lot of things. In 2009, I talked to the Australian government and the tax
                                                                                                                                 April 2016
            authorities, but I guess explaining how you are going to replace low-level auditors with
            CAATs-based software, that is, computer-assisted audit technology, because of an
            immutable ledger and a few of the other things I’ve been talking about lately probably
            isn’t the ideal starting point.

            I’m a little bit better now at dealing with people, but general interactions when things
            are not as I see them remain not my forte.

            Things started falling apart for me in the middle of 2010. Under my pseudonym, Satoshi
            Nakamoto, I had started to lose faith in my own project. I had been pushing for
            commercial applications to be built on top of Bitcoin. I wanted systems involving
            micropayments. I wanted methods of utilising Bitcoin on websites and automated
            systems. And yet, the rst thing people developed was a heroin store.

            For some reason, it seems, I attracted every wacko and anarchist fool in the industry. I
            mean the information technology industry. After a certain point, I started losing control
            of my own project and was being pushed out. Most of the people you see running Core
            (BTC) are utterly depraved. Mr Antonopoulos has only just testi ed under oath about
            how he wants to see child pornography rings expand because of Bitcoin. What they fail
            to understand is that the entire creation of Bitcoin was designed to mitigate all of the
            previous problems. The one thing that I’ve needed to be able to achieve such an end has
            been scale. Not scaling with megabytes of data, scale and price. As the value of what is
            now a derivative of Bitcoin has gone up, it becomes captured in the same economic
            framework as the original idea of Bitcoin I created and published in the white paper is (as
            BSV).

            You see, I have been working this whole time. It involved not just patents, but I’ve been
            working on scaling my creation. I spent a lot of time between 2011 and 2015 gaining
            enough knowledge to be able to scale Bitcoin without the help of certain other people —


https://craigwright.net/blog/law-regulation/looking-the-other-way-2/                                                                                     1/9
5/23/2020                                                          Craig Entered
                               Case 9:18-cv-80176-BB Document 550-29     Wright - Looking
                                                                                      on the Other Way
                                                                                          FLSD      Docket 06/01/2020 Page 2 of 9
            if you could call such people who promote crime, drugs, terrorism, and about every other
            despicable thing people.

            The previous 9 1/2 years, I have been waiting. The value of Bitcoin (and all derivatives)
            needed to increase enough, and we needed a solution that could be quickly
            implemented and scale. There were a number of other aspects that I needed to
            complete, too. All of it is now complete. The year is going to be quite interesting as a
            result. Bitcoin is a system that utterly destroys anonymous criminal systems. I presented
            in China, in December 2010, talking about the economics of crime and how with the use
            of systems designed to trace money and allow privacy yet also ensure that records are
            immutable, we could make criminal activity more expensive. It remains my hypothesis
            that as we increase the cost of crime, we signi cantly decrease the amount of crime.

            People such as Erik Voorhees and Greg Maxwell have understood that Bitcoin could be
            captured through regulatory control right from the early days. It is why they have fought
            to keep Bitcoin small. It is why they have started false narratives about using nodes as if it
            mattered. But none of the same people truly understand the interaction between the
            Bitcoin blockchain, the shadow-bank system (aka bucket shops or exchanges), and the
            mainstream monetary system. Importantly, they failed to understand the nature of
            Bitcoin mining. Nodes are designed to grow into large systems based on data centres. It
            was actually the most dif cult part in developing Bitcoin. Creating a system that could
            not be bypassed — allowing the criminal capture of the system past a certain point… It
            was incredibly dif cult.

            We are approaching the time when government and regulators are beginning to
            understand Bitcoin and associated systems. It will be interesting when people such as
            Vitalik Buterin start to face perjury charges for their lies about the system. You see, when
            you falsely make claims to Congress and organisations such as the SEC in the US, your
            lies will eventually catch up to you. The same people all say that the blockchain can’t be
            captured and can’t be controlled because it’s decentralised. The reality is that pump-
            and-dump scammers have used the narrative to promote the illegal use of a system that
            leaves an evidence trial. In doing so, they have utterly lied and perjured themselves.
            Bitcoin is not controlled by the users. No blockchain is. A node is de ned in section 5 of
            my white paper. Only point 3 references the solving of a hash puzzle. The majority of
            what a node has to do lies not in hashing. But then, dishonest companies like Bitmain
            promoted a lie to sell their second-rate equipment.




            The unfortunate timing of Bitcoin led to a lot of myths. Right about the time I created
            Bitcoin, e-gold collapsed, and it seemed that every single piece of criminal scum
            associated with the system jumped ship — like the rats they are — in a false belief that
            Bitcoin was designed as a system that allowed anonymous criminal activity. They had
            their time, and now we move into the new era as the existing fools and idiots get ushed
            in the toilet of their ideas.

            And as we do, I’m going to tear apart the narrative that has allowed people who would
            rarely rise above minimum wage to promote the false idea of an anonymous system
            designed to take down governments. You see, Bitcoin is a system designed to promote
            legitimate exchange. And as such, it is easily controlled by law. And we are coming to the
            period where they will understand it as such.



https://craigwright.net/blog/law-regulation/looking-the-other-way-2/                                                                2/9
5/23/2020                      Case 9:18-cv-80176-BB Document 550-29   Craig Entered
                                                                             Wright - Looking
                                                                                          on the Other Way
                                                                                              FLSD      Docket 06/01/2020 Page 3 of 9
            As the court case moves forward, they are going to start nding out the reality of things.
            Not what the crypto media wants you to hear, but the truth. And they’re going to learn
            that Bitcoin is really a system that is utterly opposed to the widespread use for criminal
            exchanges.

            I’m de nitely not going to tell everyone everything about all I own, nor should I. You see,
            privacy doesn’t mean telling the world. I shall, though, start to say more than I need to.
            Much of it is not something that I nd pleasant. If you don’t like the fact that I tell things
            in my way, too bad it is my way. You are not giving me anything, and I’m not making you
            buy anything or promising you anything. If you don’t like it, too bad I don’t need you to
            like it, in the same way I don’t need you to like me.

            The original family trust is something I set up a long time ago. It’s beyond anything
            you’ve seen reported. The earliest company is one I won’t even mention; if you want to
             nd it, I’m not stopping you, but I’m not helping you. It was mentioned with bank
            accounts in an Australian court case of 2004, so for the more nosy of you, evidence exists
            under stock and makes it easy.

            One of the two primary companies I set up for the trust was called Wright International
            Investments Limited. It’s still running, it has assets, and it has been structured in a
            manner that allows me to manage my assets ef ciently. Nothing from it goes into
            buying luxury goods for general consumption, rather it uses all of the structures to
            further my end goal. And my end goal is nalising my creation. And, bearer share
            companies may be illegal in the USA, but I am not in the USA, and so it remains legal.




https://craigwright.net/blog/law-regulation/looking-the-other-way-2/                                                                    3/9
5/23/2020                                                                      Craig Entered
                                           Case 9:18-cv-80176-BB Document 550-29     Wright - Looking
                                                                                                  on the Other Way
                                                                                                      FLSD      Docket 06/01/2020 Page 4 of 9




            I set the company up when I was rst trying to bring things back to Australia. I had not
            been hiding them or moving them out of the country, but rather I actually wanted to
            bring things back to Australia and repatriate some of the things that I had been working
            on before. It didn’t work; I ended up with an audit that lasted several years and a charge
            of recklessness from the Australian Taxation Of ce (ATO). I fought it, and won. It turned
            out that I had underclaimed and the ATO owed me a larger return than I had claimed.

            Both things worked out in my favour, you could say. In 2013, everything was nalised (as
            it turned out I had underclaimed). I had someone at the ATO actually want to take
            another action against me for recklessness, claiming that I had recklessly underclaimed
            tax. But the case was thrown out before it would even begin; I guess the government
            doesn’t want a policy decision that results in people claiming as much as they can.

            The 2009 audit led to the two companies I had constructed and set up to develop Bitcoin
            being placed into liquidation. I didn’t owe any money, and I paid every creditor 100 cents
            in the dollar. Doing so nearly broke me. The liquidation process would’ve allowed me to
            walk away and not pay people, but that’s not what I do.

            So, I spent over $1 million ghting a tax claim where I had actually “recklessly
            underclaimed”. It took me four years, and I won a very Pyrrhic victory. You see, you don’t
            get costs even when you win ghting a tax audit.
https://craigwright.net/blog/law-regulation/looking-the-other-way-2/                                                                            4/9
5/23/2020                     Case 9:18-cv-80176-BB Document 550-29Craig Entered
                                                                         Wright - Looking
                                                                                      on the Other Way
                                                                                          FLSD      Docket 06/01/2020 Page 5 of 9
            For such reason, I said I’d have another company, again in the Seychelles, to move
            everything back. The company is registered with the company number 093344.

            I wanted to repatriate my wealth into Australia on terms that would not leave me
            bankrupt. The thing is, I don’t want to spend the vast amount of my money on
            consumption and luxury goods. I spend it testing my ideas and building capital.




            So in 2011, I set up structures in a number of countries, not just the Seychelles. The
            difference is that I knew enough to do so, before I founded anything. Most people don’t
            realise what’s necessary until it’s too late. Such companies and others remain active, I do
            not control them directly, but they are set up in trust for my family. I am not a trustee.

            Everything you see in the media and to do with things such as the Ira Kleiman lawsuit
            involves structures that happened after 2011. It’s provable, and the evidence is available
            that my friend David Kleiman was never involved in such organisations. Dave had his
            own companies — including ones in Panama and Costa Rica. Ira threw the paper work on
            them away.

            One of the things I did was to create gaming software. Much of it I did for licensed
            casinos such as Lasseters Online Casino in Australia. We had been in contact with
            Playboy Gaming many many years ago. My company was involved with building what

https://craigwright.net/blog/law-regulation/looking-the-other-way-2/                                                                5/9
5/23/2020                    Case 9:18-cv-80176-BB Document 550-29 Craig Entered
                                                                         Wright - Looking
                                                                                      on the Other Way
                                                                                          FLSD      Docket 06/01/2020 Page 6 of 9
            was going to be a massive international online casino for them, before the Australian
            government put a moratorium on licensing new online casinos and the US government
            started cracking down.

            I was left with a lot of software. It was the early days in the gaming industry. It was not
            like it is now, where gaming software is a dime a dozen. Back then, it was valuable.

            Dave became involved more in 2011. He’d helped review and edit a lot of my work for not
            only Bitcoin but many other things for many years. In 2011, I was running extremely low
            on funds and was unable to keep paying the lawyers, auditors, and accountants. Such is
            the reason why I started moving assets back into Tulip Trading and other companies. I
            wasn’t going to let a few ignorant people stop what I was trying to build.

            I did two things very well that funded what I did. It wasn’t the Silicon Valley version of
            convincing venture capitalists or, as I called them back then, vulture capitalists. What I
            did, and which I could, was make them a lot of money. I was always too gruff to get VC
            funding.




            The two things I did well included building gaming software and very-low-level coding. I
            am okay with C and the same family of languages, but I am much better with MASM,
            Forth, and other base-level systems. The rst part of how I brought money and
            investment into my ideas incorporated the development of exploits, covert channel
            software, and reversing malware and documenting it.

            Dave handled a lot of it. I didn’t really care as long as everything worked; I had access to
            the machines I needed and occasional tasks to be completed.

            Some of my exploits ended up being sold to parts of the US government, certain
            elements in the UK and to related organisations. Zero-day exploits can be extremely
            valuable. I only deal with Western governments on this side of things.

            Dave sold many of my exploits to fund things that I was doing. I had no idea how much
            he made or what any of them turned over. It was suf cient that in 2013, when Bitcoin was
            still relatively unknown and companies were small, I had an operation in Australia that
            had around 50 staff, some of whom were extremely high-level and all of whom
            happened to be paid well. At least so was the case until everything went belly-up in the
            bitcoin market.

            The Australian operations mostly paid for things overseas using negotiable instruments,
            credit letters, and euro bonds. The top price for a zero-day exploit can exceed USD1
            million. Some of my covert-channel software went for more. I created a distributed covert
            channel that allowed multiple streams to be aggregated through the Chinese rewall. I
            didn’t install or run it, I sold the system to other people.



https://craigwright.net/blog/law-regulation/looking-the-other-way-2/                                                                6/9
5/23/2020                     Case 9:18-cv-80176-BB Document 550-29 Craig Entered
                                                                          Wright - Looking
                                                                                       on the Other Way
                                                                                           FLSD      Docket 06/01/2020 Page 7 of 9
            It worked by taking sites such as nicovideo.jp, amazon.de, bomboradyo.com, and tvr.ro
            and integrating a fast ux DNS system. It allowed access to gaming sites or, for that
            matter, any location that was con gured by the operators at incredibly fast rates.

            I had been engaged early on to investigate one of the earliest versions of router-based
            malware. I learned how to not only stop such malware but how to subvert it allowing
            others to use it as a peer-routing algorithm. The result would be the ability to split traf c
            in stream. Effectively, steganographically embedded padded information in con gurable
            streams. I wrote the software, and allowed other people to sell and run it. I did so to pay
            for my testing.

            I know also that it was sold amongst a number of US groups who operated allowing US
            customers to gamble without being traced to the US. I turned a blind eye on how the
            software I was coding was being used. I did so to pay for USD5 million worth of computer
            hardware and even more in software.

            So now you know why I called myself Faust.

            The Lure of Gaming Software
            I created the software and built the back-end for a number of Costa Rica- and Panama-
            based online casinos. Some of them were funded by a number of people who were
            grumpier than me and who came from ex-Soviet countries. They were not the nicest of
            people.




            I am not a US citizen. Gambling was legal in Australia.

            Dave Kleiman was a US citizen. You see, there’s a federal statute in the USA, under 18
            U.S.C. §§ 371, 1953. The statute incorporates the receipt to transport, aiding and abetting,
            or general interstate transportation of waging paraphernalia.

            You see, what I created wasn’t just a casino. It was an embedded website that encrypted
            all data without a forensic trail. I have been a digital-forensic expert for many years, which
            included teaching, and I know perfectly well what is used and found. I created a system
            that allowed people in Costa Rica associated with a number of Russian and Philippine
            groups to bypass about any security control you could think of. My system would run in
            China. The Great Firewall of China didn’t ever notice one of my casino software creations
            running.

            In fact, I created a system that allowed for the embedding of gaming information as
            people listened to standard pop music or even researched and looked up scienti c
            publications. Nobody checks the padded data. You can proxy to many sites pulling down
            what seems to be rather innocuous material and incorporate streamed information at
            the same time.

            I didn’t deal with the monetary side; some of the casinos used bitcoin but most used
            Liberty Reserve. I held accounts with Liberty Reserve prior to its seizure by the US
            government in 2013. The National Australia Bank and Westpac each used Liberty Reserve
            to move funds, and if four top Australian banks use it, it must be okay — well, it turns out,
            it wasn’t.



https://craigwright.net/blog/law-regulation/looking-the-other-way-2/                                                                 7/9
5/23/2020                     Case 9:18-cv-80176-BB Document 550-29  Craig Entered
                                                                           Wright - Looking
                                                                                        on the Other Way
                                                                                            FLSD      Docket 06/01/2020 Page 8 of 9
            Unfortunately, with alterations to the laws of the United States in how systems must be
            maintained and the AML provisions that I knew very well, FinCEN decided to nally take
            action, and they closed Liberty Reserve.

            Interestingly enough, I didn’t hide any of it from the authorities. My tax ling
            incorporates the details of several Panama-based companies that I dealt with, Liberty
            Reserve, and Webmoney. So it is not as if I was hiding from the government.

            Having created certain types of command-and-control software and also having coded
            covert channels, I was actually able to embed information that enabled me to monitor
            and record the complete operations of a number of criminal operations involved in
            cybercrime. I even modelled them and released papers.

            So, coming clean as Satoshi is not a walk in the park, as some people think. I am more
            than certain that many government agencies already know the involvement in such
            other industries, and my coming forth just con rms it.

            ASICs and Mining
            The thing few people look at with the contract between Dave and myself in the court
            case after his death is that I (nor my companies) did not receive anything from the
            contract. I actually didn’t care. I wanted my code, my data, and little more. I had that, I
            just needed to ensure clean title.

            If you read the court case carefully, which few people seem to do, you will note that I
            agreed not to chase after equipment and other things that Dave had maintained. I
            wanted the software and data that I had collected, and I wanted to maintain the rights
            for them as we started new companies. I really did not care about the other computer
            systems, all the ASIC mining systems that had been set up and that Dave had contracted
            people (using my money) to run.

            In the “leaked” transcriptions of my talks with the ATO you will note that I never hid the
            fact that I had been dealing with online “money” sources (such as Liberty Reserve). I
            should also note that the transcripts are differently encoded. The ATO copy and mine
            have different canaries. In other words, the particular document is encoded differently
            such that it allows you to know where it came from.

            The version Ira leaked is from the ATO. They are not actually allowed to share it, but for Ira
            to drop it on public servers is a criminal offence.

            In the few years that I was doing the various things, we (me and my companies) created
            several million lines of code. The code was valued a lot of money. We (Hotwire) had it
            independently validated by a variety of sources. Not all of the code was commercial, but
            it all related to the research I was conducting.

            Here is why I used the Twitter handle @ProfFaustus. It is the pact that all capitalists in
            Adam Smith’s system must make, and in mine it was the pact as I saw anonymous
            systems once again growing. To create and ful l the vision that I had of Bitcoin, of an
            immutable evidence source and money, I had to look for alternative ways of funding
            what I was doing.




            Some of them have been detailed above.

            SGI and Computers
            They, of course, are also a part of the reason why SGI decided to disavow any knowledge
            when approached by the media, even though there is ample evidence of meetings,
            communications, and about everything you could ever think of. The reason is simple: SGI
            is a US company.

https://craigwright.net/blog/law-regulation/looking-the-other-way-2/                                                                  8/9
5/23/2020                      Case 9:18-cv-80176-BB Document 550-29      Craig Entered
                                                                                Wright - Looking
                                                                                             on the Other Way
                                                                                                 FLSD      Docket 06/01/2020 Page 9 of 9
            Why is it simple? Well, at the time, gambling and sports books just happened to be
            illegal within the US. The consequence for a US computer company was that selling
            computer hardware to gaming companies in Panama and Costa Rica just happened to
            be illegal. Recently, only last year in fact, it has started to change. The article below details
            some of what has occurred:

            Gambling and Tech Companies Charge Into American Sports Betting Market

            So, the US has seen the light and discovered that there is a lot of money leaving their
            shores that they don’t get tax on. The consequence is the change in how the
            government plans to manage and maintain gaming and sports book sites. If I was selling
            software now, it would be ne, but that’s now. Now large companies are out there
            commercialising the industry and bringing tech back into it.

            And, the real story begins…




                     Did you like this post? Share it:                          




                                                                           © Copyright 2019




https://craigwright.net/blog/law-regulation/looking-the-other-way-2/                                                                       9/9
